    Case: 2:05-cr-00247-GCS Doc #: 4 Filed: 05/11/20 Page: 1 of 1 PAGEID #: 5



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,

              PlaintifT,                            Case No.: 2:05-cr-247


       vs.                                          Chief Judge Algenon L. Marbley

RANDY C. RENCHER,

              Defendant.



                                           ORDER


       This matter is before the Court on the United States' Motion to Dismiss Indictment and


Arrest Warrant against Defendant Randy C. Rencher. (Doc. 3). The United States Attorney

seeks to dismiss the Indictment and Arrest Warrant due to their age. Despite good faith attempts

by law enforcement to locate and arrest the Defendant, he has been a fugitive since the

Indictment was filed on December 1,2005.

        For good cause shown, the Court GRANTS the United States' Motion. The Indictment

and Arrest Warrant against Defendant Rencher are hereby dismissed without prejudice and the

warrant should be removed from all law enforcement data bases.


              IT IS SO ORDERED.




DATED: May 8, 2020
                                            ALGEN          .mArbU
                                            CHIEF          ED STATES                  UDGE
